Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about April 5, 2000, which granted defendants’ motion to dismiss the complaint as time barred, unanimously affirmed, without costs.
Inasmuch as the claims for legal malpractice and breach of fiduciary duty comprising plaintiffs’ complaint accrued in 1991, when the alleged malpractice and breach, i.e., the failure to record a mortgage after a closing, occurred (see, Shumsky v Eisenstein, 96 NY2d 164, 166; Glamm v Allen, 57 NY2d 87, 95), the complaint, filed in 1999, is time barred (see, CPLR 214 [6]; see also, Kahn v Hart, 270 AD2d 231). Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.